                             IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 ROBERT J.,
                                                      MEMORANDUM DECISION AND
                         Plaintiff,                   ORDER

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,                                     Case No. 4:19-cv-00009-PK

                         Defendant.                   Magistrate Judge Paul Kohler



       This matter comes before the Court on Plaintiff Robert J.’s appeal from the decision of

the Social Security Administration denying his application for disability and disability insurance

benefits. The Court held oral arguments on October 1, 2019. Having considered the arguments

of the parties, reviewed the record and relevant case law, and being otherwise fully informed, the

Court will reverse and remand the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether his findings are supported by substantial evidence and whether the correct

legal standards were applied. 1 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 2 The ALJ is required to

consider all of the evidence, although he or she is not required to discuss all of the evidence. 3 If


       1   Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       2Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).
       3   Id. at 1009–10.


                                                  1
supported by substantial evidence, the Commissioner’s findings are conclusive and must be

affirmed. 4 The Court should evaluate the record as a whole, including the evidence before the

ALJ that detracts from the weight of the ALJ’s decision. 5 However, the reviewing court should

not re-weigh the evidence or substitute its judgment for that of the Commissioner. 6

                                           II. BACKGROUND

A.      PROCEDURAL HISTORY

        On June 10, 2015, Plaintiff filed an application for disability and disability insurance

benefits, alleging disability beginning on March 30, 2009. 7 The claim was denied initially and

upon reconsideration. 8 Plaintiff then requested a hearing before an ALJ, which was held on

October 31, 2017. 9 The ALJ issued a decision on December 29, 2017, finding that Plaintiff was

not disabled. 10 The Appeals Council denied Plaintiff’s request for review on September 26,

2018, 11 making the ALJ’s decision the Commissioner’s final decision for purposes of judicial

review. 12




        4   Richardson, 402 U.S. at 390.
        5   Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
        6   Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
        7   R. at 139–42.
        8   Id. at 64, 74.
        9   Id. at 32–53.
        10   Id. at 16–31.
        11   Id. at 1–7.
        12   20 C.F.R. § 422.210(a).


                                                  2
       On January 23, 2019, Plaintiff filed his Complaint in this case. 13 The Commissioner filed

his Answer and the administrative record on April 22, 2019. 14 On April 30, 2019, both parties

consented to a United States Magistrate Judge conducting all proceedings in the case, including

entry of final judgment, with appeal to the United States Court of Appeals for the Tenth

Circuit. 15 Consequently, this case was assigned to Magistrate Judge Kohler pursuant to 28

U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil Procedure. 16

       Plaintiff filed his Opening Brief on April 16, 2019. 17 Defendant filed his Answer Brief

on May 6, 2019. 18 Plaintiff filed his Reply Brief on May 23, 2019. 19

B.     MEDICAL HISTORY

       On March 19, 2009, Plaintiff presented in “deep distress” and “extreme anxiety.” 20

Plaintiff reported that he felt he was having panic attacks and complained of left shoulder pain. 21

Plaintiff was prescribed Ambien and Prozac. 22




       13   Docket No. 3.
       14   Docket Nos. 8, 9.
       15   Docket No. 13.
       16   Docket No. 7.
       17   Docket No. 17.
       18   Docket No. 20.
       19   Docket No. 21.
       20   R. at 296.
       21   Id.
       22   Id. at 294.


                                                 3
       On May 22, 2009, Plaintiff stated that he was feeling less anxious. 23 He continued on

Ambien and Prozac. 24 He was also prescribed Lortab and Valium. 25

       On August 4, 2011, Plaintiff was seen by King Udall, M.D. 26 Plaintiff stated that he

tolerated the Prozac well. 27 He was given a trial sample of a medication to help with sleep and

was provided medication for depression and anxiety. 28

       On October 26, 2011, Plaintiff complained of lower back pain. 29 Dr. Udall prescribed

Lortab to help with Plaintiff’s back pain. 30

       On March 28, 2012, Plaintiff again complained of depression, anxiety, sleep problems,

and chronic back pain. 31 Plaintiff was prescribed Cymbalta, Valium, and Lortab. 32

       On June 13, 2012, Dr. Udall discontinued the use of Cymbalta due to urinary obstructive

symptoms. 33 Plaintiff was continued on Valium and Lortab. 34 Plaintiff also noted that he

planned to get an MRI in the next few months when his income might increase. 35




       23   Id. at 284.
       24   Id.
       25   Id.
       26   Id. at 281.
       27   Id.
       28   Id.
       29   Id. at 278.
       30   Id.
       31   Id. at 270.
       32   Id.
       33   Id. at 265.
       34   Id.
       35   Id.


                                                4
       On September 13, 2012, Plaintiff was again prescribed Lortab for back pain. 36 Plaintiff

noted that he still could not afford an MRI. 37 Plaintiff continued on Valium and Trazodone. 38

However, his depression was stable off of medication. 39

       On April 8, 2013, Plaintiff was again seen by Dr. Udall. It was noted that Plaintiff was

taking Lortab for back pain and could not afford an MRI. 40

       On October 15, 2013, Dr. Udall reported that Plaintiff’s depression was stable. 41 Plaintiff

reported that he was going to be gone for an extended trip. 42 Again, it was noted that Plaintiff

was taking Lortab twice daily for his back pain. 43

       On March 17, 2014, Plaintiff reported to Dr. Udall complaining of chronic anxiety. 44 Dr.

Udall also noted that Plaintiff was taking Lortab for back pain. 45

       Plaintiff was seen by Dr. Udall on November 18, 2014. Dr. Udall noted that Plaintiff’s

condition had deteriorated due to his anxiety. 46




       36   Id. at 263.
       37   Id.
       38   Id.
       39   Id.
       40   Id. at 259.
       41   Id. at 255.
       42   Id.
       43   Id.
       44   Id. at 251.
       45   Id.
       46   Id. at 246.


                                                    5
       A treatment note from February 17, 2015, reflected that Plaintiff’s anxiety was not

improving and that he still had sleep problems. 47 It was also noted that Plaintiff was taking

Lortab for his chronic back pain. 48

       On May 15, 2015, Plaintiff saw Dr. Udall. 49 Plaintiff reported anxiety and depression,

though his anxiety improved with Valium. 50 Plaintiff also complained of sleep problems and Dr.

Udall noted that Plaintiff had chronic back pain for which he used Lortab up to twice a day. 51

       On August 4, 2015, Plaintiff was seen by Dr. Udall. The treatment notes reflect that

Plaintiff was treated for depression and anxiety. 52 Dr. Udall noted that Plaintiff’s anxiety

improved with Valium. 53 It was further noted that Plaintiff was taking Lortab to treat his back

pain, though his back pain had improved with weight loss. 54 Additionally, Plaintiff complained

that he was still having sleep problems. 55

       On August 6, 2015, Dr. Udall completed a mental residual functional capacity assessment

and a physician’s assessment of physical activities. 56 Dr. Udall opined that Plaintiff’s low back

and cervical spine impairments limited him to sedentary work. 57 Dr. Udall stated that Plaintiff


       47   Id. at 242.
       48   Id.
       49   Id. at 238.
       50   Id.
       51   Id.
       52   Id. at 230.
       53   Id.
       54   Id.
       55   Id.
       56   Id. at 217–23.
       57   Id. at 217.


                                                  6
was unable to stand or walk for extended distances without significant pain and was limited in

his ability to lift. 58 Dr. Udall further opined that Plaintiff’s depression and anxiety met Listings

12.04 and 12.06. 59

       An MRI was conducted on September 30, 2015, after the relevant time period. The MRI

revealed advanced degenerative disc disease in conjunction with asymmetric face arthropathy at

the lumbar sacral junction with resultant asymmetric neuroforaminal narrowing. 60

       Plaintiff began treatment at Southwest Spine & Pain Center on July 6, 2016. Plaintiff

reported with severe lower back pain. 61 Plaintiff stated that pain was persistent and gradually

worsening. 62 Plaintiff stated that the pain interfered with various daily activities, including

work. 63

       Plaintiff was again seen at Southwest Spine & Pain Center on August 1, 2016. Plaintiff

reported that his pain was moderately controlled by taking Oxycodone. 64 However, Plaintiff

stated that he twisted his back three days before and his pain was worse. 65 Plaintiff’s prescribed

medications were continued. 66




       58   Id. at 222.
       59   Id. at 220–21.
       60   Id. at 306.
       61   Id. at 337.
       62   Id.
       63   Id.
       64   Id. at 325.
       65   Id. at 320.
       66   Id. at 327.


                                                  7
       At some point, Plaintiff began to be treated by Fernando Thadepalli, M.D. Dr.

Thadepalli prescribed pain medication for Plaintiff’s back pain. 67 On October 20, 2016, Plaintiff

was continued on Oxycodone for his back pain. 68 Plaintiff’s dosage of Oxycodone was

increased on January 18, 2017. 69 By April 13, 2017, Plaintiff reported overall improved pain

and improved quality of life. 70 However, Plaintiff reported increased pain by June 14, 2017, and

limited his abilities to perform activities of daily living. 71 Some improvement was noted by

September 8, 2017. 72

       On September 12, 2017, Dr. Thadepalli provided a Treating Source Statement of Physical

Limitations. 73 Dr. Thadepalli indicated that Plaintiff had advanced degenerative disc disease. 74

Dr. Thadepalli opined that could lift up to 10 pounds, stand/walk less than 2 hours in an 8 hour

day, and sit less than 2 hours. 75 Dr. Thadepalli opined that Plaintiff’s symptoms would interfere

with attention and concentration 20% of the time or more. 76 Dr. Thadepalli further opined that

Plaintiff would be off task 20% or more of the time, would miss 4 or more days of work due to

his impairments, and would be significantly less efficient than an average worker. 77 Dr.


       67   Id. at 369.
       68   Id. at 366.
       69   Id. at 358.
       70   Id. at 356.
       71   Id. at 355.
       72   Id. at 349.
       73   Id. at 373–74.
       74   Id. at 373.
       75   Id.
       76   Id.
       77   Id. at 374.


                                                 8
Thadepalli opined that Plaintiff was unable to work on a full-time basis because of his medical

conditions. 78

        The record also contains an undated letter from one of Plaintiff’s friends. She stated that

she has known Plaintiff since 2014, and Plaintiff informed her that he had chronic shoulder and

back pain. 79 The individual reflected that Plaintiff needed pain medication on a daily basis and,

based on her observations, his condition appeared to be worsening. 80

C.      HEARING TESTIMONY

        At the hearing, Plaintiff testified that he worked at a laundry supply company from 1971

to 2009. 81 Plaintiff stated that he began having physical and mental health issues that interfered

with his work beginning in the late 1980s and, at a point, these issues became so severe that he

was unable to continue working. 82 Plaintiff testified that he suffers from back pain and requires

the use of a cane. 83 Plaintiff also has shoulder pain on his right side. 84

        Plaintiff stated that he takes pain medication in the morning and then does not leave the

house for several hours to avoid any potential side-effects. 85 Plaintiff testified that he is able to

leave the house to go shopping and walk his dog. 86 When he walks, he is able to do so for 20 to



        78   Id.
        79   Id. at 211.
        80   Id.
        81   Id. at 36, 38.
        82   Id. at 38.
        83   Id. at 41.
        84   Id.
        85   Id. at 45.
        86   Id.


                                                   9
30 minutes without stopping. 87 However, he usually does not go out for more than three hours

and when he returns, he usually sits down or goes to bed. 88

       Plaintiff further testified that he was receiving treatment for depression and anxiety. 89

Plaintiff stated that he takes medication, which helps “level [him] off.” 90 However, his

symptoms interfere with his ability to do things on a daily basis. 91 He also takes medication to

help him sleep. 92

D.     THE ALJ’S DECISION

       The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity from the alleged onset date of March 30, 2009, through his date last insured of December

31, 2014. 93 At step two, the ALJ found that Plaintiff did not have a severe impairment or

combination of impairments and, therefore, he was not disabled. 94

                                        III. DISCUSSION

       Plaintiff raises the following issues in his brief: (1) whether the ALJ erred in finding at

step two that Plaintiff had no severe impairments; and (2) whether the ALJ erred in his

evaluation of the medical opinion evidence.


       87   Id. at 47.
       88   Id. at 45–46.
       89   Id. at 48.
       90   Id.
       91   Id. at 50–51.
       92   Id. at 49–50.
       93   Id. at 21.
       94   Id.


                                                 10
        A.         STEP TWO

        At step two of the sequential evaluation, the issue is whether the claimant suffers from at

least one “severe” medically determinable impairment. An impairment is “severe” if it

“significantly limits [a claimant’s] physical or mental ability to do basic work activities.” 95 A

claimant must make only a de minimis showing for his claim to advance beyond step two of the

analysis. 96 However, the “a showing of the mere presence of a condition is not sufficient.” 97

Thus, “if the medical severity of a claimant’s impairments is so slight that the impairments could

not interfere with or have a serious impact on the claimant’s ability to do basic work activities

. . . the impairments do not prevent the claimant from engaging in substantial gainful activity.” 98

“If the claimant is unable to show that his impairments would have more than a minimal effect

on his ability to do basic work activities, he is not eligible for disability benefits.” 99

                A claim may be denied at step two only if the evidence shows that the
        individual’s impairments, when considered in combination, are not medically
        severe, i.e., do not have more than a minimal effect on the person’s physical or
        mental ability(ies) to perform basic work activities. If such a finding is not clearly
        established by medical evidence, however, adjudication must continue through the
        sequential evaluation process.
        ....
               Great care should be exercised in applying the not severe impairment
        concept. If an adjudicator is unable to determine clearly the effect of an impairment
        or combination of impairments on the individual’s ability to do basic work




        95   20 C.F.R. §§ 404.1520(c), 416.920(c).
        96   Langley v. Barnhart, 373 F.3d 1116, 1123 (10th Cir. 2004).
        97   Cowan v. Astrue, 552 F.3d 1182, 1186 (10th Cir. 2008).
        98   Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988).
        99   Id.


                                                   11
       activities, the sequential evaluation process should not end with the not severe
       evaluation step. Rather, it should be continued. 100

       The parties focus their arguments on the results of an MRI conducted in September 2015,

which showed advanced degenerative disc disease. The ALJ noted the MRI in his decision and

stated that it was performed “nearly nine months after the date last insured.” 101 The ALJ also

noted that, after the MRI was conducted, Plaintiff began participating in treatment, but that “all

such treatment was rendered after the date last insured.” 102

       “Under title II, a period of disability cannot begin after a worker’s disability insured

status has expired.” 103 However, just because the MRI was conducted after Plaintiff’s insured

status expired, does not necessarily mean it should not be considered. This is especially true

where the evidence relates to Plaintiff’s condition during the relevant period. 104

       Here, the ALJ noted the existence of the MRI, but did little to discuss how that imaging

influenced, if at all, his analysis at Step Two. It seems highly unlikely that Plaintiff developed

advanced degenerative disc disease in the nine month period after the date last insured. The MRI

supports Plaintiff’s prior complaints of pain and treatment history during the relevant period and

should have been considered and discussed by the ALJ. This is especially true where, as here,




       100   SSR 85-28, 1985 WL 56856, at *3–4 (Jan. 1, 1985).
       101   R. at 24.
       102   Id.
       103   SSR 83-10, 1983 WL 31251, at *8 (Jan. 1, 1983).
       104See Hamlin v. Barnhart, 365 F.3d 1208, 1217 (10th Cir. 2004) (examining medical
evidence created after the date last insured that related to the nature and severity of claimant’s
condition during the relevant time period).


                                                 12
there was a lack of imaging studies during the relevant period. Therefore, remand is required so

that the ALJ may consider all of the evidence in the record using the proper legal standard.

       Plaintiff further argues that the ALJ erred by not considering the side-effects of the

medications Plaintiff was taking, as required by SSR 16-3P. 105 Because remand is required, the

ALJ will have the opportunity to conduct this analysis.

       A more difficult question is presented as to the ALJ’s determination that Plaintiff’s

anxiety and depression were not severe. As set forth above, Plaintiff repeatedly complained of

anxiety and depression. He was provided medication for these issues and sought no further

treatment. Plaintiff’s mental health treatment improved on occasion, to the point where Plaintiff

was doing well off his depression medication. At other times, his condition deteriorated.

However, a review of the evidence supports the ALJ’s determination that Plaintiff’s mental

impairments did not significantly limit his ability to perform work-related activities.

B.     MEDICAL OPINION EVIDENCE

       An ALJ must review every medical opinion. 106 In reviewing the opinions of treating

sources, the ALJ must engage in a sequential analysis. 107 First, the ALJ must consider whether

the opinion is well-supported by medically acceptable clinical and laboratory techniques. 108 If

the ALJ finds that the opinion is well-supported, then he must confirm that the opinion is




       105   SSR 16-3P, 2016 WL 1119029 (Mar. 16, 2016).
       106   20 C.F.R. § 404.1527(c).
       107   Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003).
       108   Id.


                                                 13
consistent with other substantial evidence in the record. 109 If these conditions are not met, the

treating physician’s opinion is not entitled to controlling weight. 110

       This does not end the analysis, however. Even if a physician’s opinion is not entitled to

controlling weight, that opinion must still be evaluated using certain factors. 111 Those factors

include:

       (1) the length of the treatment relationship and the frequency of examination; (2)
       the nature and extent of the treatment relationship, including the treatment
       provided and the kind of examination or testing performed; (3) the degree to
       which the physician’s opinion is supported by relevant evidence; (4) consistency
       between the opinion and the record as a whole; (5) whether or not the physician is
       a specialist in the area upon which an opinion is rendered; and (6) other factors
       brought to the ALJ’s attention which tend to support or contradict the opinion. 112

After considering these factors, the ALJ must give good reasons for the weight he ultimately

assigns the opinion. 113 If the ALJ rejects the opinion completely, he must give specific,

legitimate reasons for doing so. 114

       Plaintiff takes issue with the ALJ’s treatment of Dr. King Udall. The ALJ gave Dr.

Udall’s opinions little weight. The ALJ stated that since Dr. Udall’s opinions were rendered eight

months after the date last insured, they “likely reflected the claimant’s functional status after the




       109   Id.
       110   Id.
       111   Id.
       112   Id. at 1301 (quoting Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001)).
       113   Id.
       114   Id.


                                                  14
relevant period.” 115 The ALJ went on to note that Dr. Udall’s opinions were not consistent with

the record evidence, even his own treatment notes.

       Plaintiff takes issue with the ALJ’s rejection of Dr. Udall’s opinion because it was

rendered after the date last insured. For the reasons set forth above, this was error to the extent

those opinions relate to the relevant time period. However, this was not the only reason the ALJ

gave Dr. Udall’s opinions little weight. The ALJ found that Dr. Udall’s opinions were not

supported by his treatment notes and were not consistent with the other evidence in the record.

These are good reasons, supported by substantial evidence, allowing the ALJ to give Dr. Udall’s

opinions little weight. Therefore, there was no error in the ALJ’s treatment of Dr. Udall’s

opinions. The ALJ remains free, however, to reevaluate Dr. Udall’s opinions on remand.

                                        IV. CONCLUSION

       It is therefore

       ORDERED that the ALJ’s decision is REVERSED AND REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g) for the purposes of conducting additional proceedings as set

forth herein.

       DATED this 3rd day of October, 2019.

                                              BY THE COURT:



                                              Paul Kohler
                                              United States Magistrate Judge




       115   R. at 24.


                                                 15
